Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, including newly-cited CA 2754359, WO 03/025340, US 2006/0258541, and US 4514310 (each cited by applicant), fail to teach or suggest the invention as claimed.
CA 2754359 teaches a compositions for wellbore fluids for use in downhole applications. The compositions comprise a blocked isocyanate and an active hydrogen component. As the isocyanate group is unblocked it reacts with the active hydrogen component to form a gel (see CA 2754359, abstract). At page 38 under the heading “Applications” it is disclosed that the wellbore fluid is used in enhancing oil recovery (EOR). Example LDP (at page 41, Table 1) contains a dispersion of the blocked isocyanate in n-methyl pyrrolidone (NMP). CA 2754359 thus discloses a hydrocarbon recovery composition comprising an N-alkyl-2-pyrrolidone but not one with a C4-C30 alkyl group. The composition is used in normal EOR conditions and using the standard oil drilling systems. Example 3 describes experiments in which amines are formulated with the LDP sample while Example 6 tests different surfactants (emphasis added).

WO 03/025340 teaches a biodegradable, non-toxic chelant composition that is used in fracturing fluids. It is disclosed at page 7, lines 5-14 that cosolvents and surfactants, specifically alkyl pyrrolidones such as NMP and Octyl pyrrolidone, will enhance the multifunctional green chelant’s properties in the fracturing fluid. Since the compositions are used in fracturing they will be heated. WO 03/025340 does not disclose a mixture of two of the currently claimed surfactants (emphasis added).

US 2006/0258541 teaches a clean-up additive to be used with viscoelastic surfactant gelling agents (VES)-gelled aqueous compositions during hydrocarbon recovery operations (see US 2006/0258541, paragraph [0002]), in particular fracturing (see US 2006/0258541, paragraph [0003]). The compositions are microemulsions that can be used to keep the reservoir water wet, demulsify reservoir crude oils and aqueous VES fluids, break VES gels and/or limit the amount of VES residue on reservoir minerals. At paragraph [0120] it is disclosed that NMP is a preferred cosolvent to use for the removal of paraffin accumulation. US 2006/0258541 does not disclose a composition wherein the N-alkyl-2-pyrrolidone has a C4-C30 group (emphasis added). 

US 4514310 teaches a wellbore treating fluid that comprises a densifying salt dissolved in a solvent. The solvent contains at least about 50 percent by weight of a liquid non-aqueous solvent such as N-methyl-2-pyrrolidone. The fluids are drilling, completion, packer or workover fluids. US 4514310 does not disclose a composition comprising an N-alkyl-2-pyrrolidone compound in which the alkyl group is C4-C30 (emphasis added). 

Therefore, none of the cited references alone or in combination fairly teaches the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/25/2021